Citation Nr: 0723039	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for night myopia, claimed 
as night blindness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran retired in July 2003 with more than 20 years of 
active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Regional Office (RO) in St. Louis, Missouri.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.


REMAND

Essentially, the veteran contends that service connection is 
warranted for his night blindness and that it is not due to 
or the same thing as myopia.  He further alleges that his 
night blindness is not due to congenital or developmental 
abnormality and should not be denied under 38 C.F.R. 
§ 3.303(c) (2006).  He requests an eye specialty examination 
(as opposed to the previous general medical examination) to 
include an electroretinogram to assist in the development of 
his claim.  It has also been argued that service connection 
is in order for the congenital or developmental defect as 
there has been superimposed disease or injury and/or that 
there has been manifestations of hereditary disease during 
service.

The Board has reviewed the claims folder and agrees that 
additional medical examination is in order under 38 C.F.R. 
§ 3.159 (2006).  

In June 2005, the veteran submitted his VA Form 9, Appeal to 
Board of Veterans' Appeals.  Attached was an article from the 
internet.  The veteran has not waived RO review of this 
evidence and a supplemental statement of the case (SSOC) was 
not issued by the RO.  Such action must be taken to issue a 
SSOC.

The Board also wishes to point out the holding of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
decided during the pendency of this appeal, in which the 
United States Court of Appeals for Veterans Claims held that 
the notification provided to a claimant in a claim for 
service connection should include information on the degree 
of disability and effective date, should service connection 
be granted.  In this case, the veteran was not provided with 
that requisite information.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran an 
updated VCAA notice letter which complies 
with the requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  

2.  The veteran should be asked to 
identify all medical care providers, VA 
and non-VA, who have treated him for the 
disorder at issue since July 2003.  
Copies of treatment notes, not already of 
record, should be obtained.

3.  The veteran should be afforded a VA 
eye specialist's examination to determine 
the etiology of his claimed night 
blindness.  An electroretinogram should 
be performed if medically indicated to 
respond to the Board's questions herein.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examiner 
should be asked to opine whether it is at 
least as likely as not (i.e., a 50 
percent degree of probability or greater) 
that any presently diagnosed night 
blindness has an etiology other than 
congenital or developmental, to include 
whether there has been superimposed 
disease or injury or whether there were 
manifestations of a hereditary disease 
during service.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include consideration of all 
evidence added to the record since the 
April 2005 statement of the case.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

